Citation Nr: 9915559	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.   96-41 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant had active service from August 1967 to August 
1969.  It appears that he may have had additional periods of 
active duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection for PTSD and 
assigned a rating of 30 percent from the date of claim on 
February 15, 1995.  Because this appeal is from the 
assignment of an initial rating, Fenderson v. West, 12 Vet. 
App. 119 (1999) is for application .


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim for an increased rating has been 
developed.

2.  The evidence shows that between February 15, 1995 and 
October 20, 1997, the appellant's PTSD resulted in severe, 
but not total, impairment in social and occupational 
functioning.

3.  The evidence shows that from October 21, 1997, the 
appellant's PTSD resulted in no more than moderate impairment 
in social and occupational functioning.

CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 70 percent for 
PTSD from February 15, 1995 to October 20, 1997 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.126 Diagnostic Code 9411 (1998).

2.  The criteria for an increased rating in excess of 30 
percent for PTSD from October 21, 1997, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.126 
Diagnostic Code 9411 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was granted by means of a rating 
action dated May 1996, following review of the evidence then 
of record, to include service medical records (which did not 
show any psychological abnormalities), as well as VA medical 
records which showed that the appellant had PTSD as a result 
of in service war experiences.  He was assigned a 30 percent 
rating.

Pertinent Law and Regulations

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  When a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Furthermore, the appellant has 
undergone VA compensation and pension examinations and has 
been involved in VA treatment for his PTSD.  Those records do 
not reveal additional sources of relevant information that 
may be available concerning the present claim.  The Board 
accordingly finds the duty to assist him, mandated by 
38 U.S.C.A. § 5107, has been satisfied.

When, after consideration of all the evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 1991).

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Applicable Rating Criteria

The severity of the appellant's service connected psychiatric 
disorder is assessed for VA compensation purposes by 
application of the criteria set forth in Diagnostic Code 9411 
of the VA Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  In November 1996, new regulations were issued 
with respect to the criteria to be considered in PTSD cases.  
The RO has considered this claim under the old rating 
criteria (under the May 1996 rating decision) and the new 
criteria (under the February 1998 Supplemental Statement of 
the Case), and the Board will do likewise.  "[W]here the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should... apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Pursuant to Karnas, the Board finds that 
the appellant is entitled to have his claim reviewed under 
the regulations in effect both prior to and after November 
1996.

Under the current regulations in effect, the appellant is 
currently in receipt of a 30 percent rating which is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attack (weekly 
or less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is granted when there is occupational and 
social impairment, with deficiencies in most areas, such a 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.

A 100 percent rating is granted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 61 Fed. 
Reg. 52,695-702 (October 8, 1996).

Under the regulations in effect prior to November 7, 1996, a 
30 percent rating was given when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  According to VA O.G.C. Prec. Op. No. 
9-93 (Nov. 9, 1993), "definite" means more than moderate 
but less than rather large.  

A 50 percent rating was assigned when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent rating was assigned where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired; the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent rating was granted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; the veteran is demonstrably unable to obtain 
or retain employment.  See VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Codes (DC) 9411 
(1996).

Evidence

The appellant was hospitalized in June and July 1993 in a VA 
medical center (VAMC) for alcohol rehabilitation.  The Axis I 
diagnosis was alcohol dependency. 

On February 13, 1995 the appellant was admitted to a VAMC for 
participation in a PTSD Rehabilitation Program.  On 
admission, his chief complaint was verbal and social 
isolation from virtually everyone since returning from 
Vietnam.  He had not abused alcohol since 1993.  He was 
reported as having combat related nightmares, activity during 
dreaming, insomnia, a slow cognitive process.  The examiner 
noted that the appellant did not possess suicidal ideations, 
homicidal ideations, delusions, illusions, or hallucinations.  
It was also noted that his cognitive process appeared to be 
somewhat slowed, but his thought process were goal directed 
without fundamental thought disorder.  

The appellant interacted appropriately with his peers and the 
hospital staff during his stay, he took an active part in 
group sessions and his individual therapy, and he was 
assertive in meeting his economic needs by staying in 
constant contact with his employer.  He was diagnosed with 
chronic and severe PTSD.  He was given a Global Assessment of 
Functioning (GAF) score of 45, and was discharged on April 
14, 1995.

On a March 29, 1996 VA examination, the examiner noted that 
the appellant appeared to be anxious.  Testing showed that he 
was likely to be experiencing significant anxiety, depression 
dissociation and intrusive experiences.  The examiner felt 
that the appellant was using dissociation as a defense 
mechanism in times of distress.  He had chronic severe PTSD.  
The Axis I diagnosis was Chronic PTSD.  The GAF score 
currently, and over the past year, was 55.

VA outpatient treatment reports from July 1995 to May 1997 
refer to PTSD.

On an October 21, 1997 VA examination, the appellant reported 
that he got preoccupied at times and forgot things, so he had 
to write notes to himself.  The examiner noted among other 
things he was not abusing alcohol; he was currently employed 
full-time at a correctional facility as a security guard; he 
had maintained a good relationship with his common law wife 
of 10 years; he had restricted social interactions primarily 
by choice; he appeared to be competent in managing whatever 
benefits he might receive; and his speech was slow, but he 
related well with the examiner.  The examiner diagnosed him 
with chronic PTSD with a GAF score of 60 to 65 currently and 
over the past year.


Analysis

As noted above, under the current criteria, a 70 percent 
rating is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such a work, 
school, family relations, judgment, thinking or mood.  
Further, under the criteria in effect prior to November 7, 
1996, a 70 percent rating is warranted when an ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  When he was discharged 
from VAMC in April 1995, the appellant's PTSD was 
characterized by a treating physician as "severe", and, in 
addition, he was assigned a GAF score that was indicative of 
between serious symptoms and some impairment in reality 
testing.  In view of such evidence, a rating of 70 percent 
was warranted under both the old and new rating criteria from 
the date of his hospital admission in February 1995.  In this 
regard, a 100 percent rating was not warranted under the 
current criteria or the old criteria because he was 
considered severely, but no more than severely, impaired due 
to PTSD.

Following the VA psychiatric examination on March 29, 1997, 
the assessment again was that the PTSD was severe.  On the 
other hand, the GAF score was consistent with some 
improvement in functioning; showing moderate to serious 
symptoms.  With application of the benefit of the doubt rule, 
the Board finds that as of the date of the examination, the 
PTSD more nearly resulted in severe social and industrial 
impairment, thereby requiring a 70 percent rating.

By the time the appellant underwent VA psychiatric 
examination on October 21, 1997, there was clear evidence of 
improvement.  He was employed full-time, had a reasonable 
relationship with family members and had friends.  According 
to the examiner, he was "doing better" than he had the year 
before, and the GAF score that was assigned was consistent 
with such improvement, showing mild to moderate symptoms.  

The Board finds that this evidence establishes entitlement to 
a rating of 30 percent from the date of the examination in 
October 1997.  Under the old rating criteria, a 30 percent 
rating is indicative of more than moderate impairment.  Under 
the revised rating criteria, a 30 percent rating is 
consistent with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attack (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  This is essentially the clinical 
picture in the appellant's case on October 21, 1997.  The 
Board concludes that a 30 percent rating, but no more, is 
warranted from the date of VA examination on October 21, 
1997.

In reaching its decisions, the Board has resolved reasonable 
doubt in the appellant's favor where the evidence has been in 
relative equipoise.


ORDER

An increased rating to 70 percent is granted for PTSD from 
February 15, 1995 to October 20, 1997, consistent with the 
criteria that govern the payment of monetary awards.

An increased rating greater than 30 percent for PTSD from 
October 21, 1997 is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

